United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-1417
                        ___________________________

                              Estelean Jeanette Dodge

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                 Hartford Life and Accident Insurance Company

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                            Submitted: January 26, 2018
                             Filed: February 13, 2018
                                  [Unpublished]
                                  ____________

Before GRUENDER, BOWMAN, and KELLY, Circuit Judges.
                       ____________

PER CURIAM.

     Estelean Jeanette Dodge appeals after the District Court1 dismissed her
complaint alleging that she had been wrongfully denied long-term disability benefits

      1
       The Honorable Billy Roy Wilson, United States District Judge for the Eastern
District of Arkansas.
and asserting a claim under the Employment Retirement Income Security Act. The
District Court dismissed the complaint under Rule 12(b)(6) of the Federal Rules of
Civil Procedure, concluding in a well-reasoned order that the cause of action was
time-barred. After de novo review, we conclude that the dismissal was proper for the
reasons stated by the District Court.2 See Kelly v. City of Omaha, 813 F.3d 1070,
1075 (8th Cir. 2016) (standard of review).

      We affirm the judgment of the District Court. See 8th Cir. R. 47B.
                      ______________________________




      2
       We decline to consider issues raised for the first time on appeal or documents
that were not before the District Court. See Dubinsky v. Mermart, LLC, 595 F.3d
812, 819 (8th Cir. 2010); Griffin v. Super Valu, 218 F.3d 869, 871 (8th Cir. 2000).

                                         -2-